                                      Attorneys at Law
                585 STEWART AVENUE, SUITE 410, GARDEN CITY, NEW YORK 11530
                          TEL: (212) 248-7431 FAX: (212) 901-2107


                                                                               April 7, 2021
VIA ECF
Judge Lewis J. Liman
United States District Court
Southern District of New York
500 Pearl Street, Room 701
New York, New York 10007

     Re:       Washington v. Naomi Berrie Diabetes Center et al.,
               Case No. 18-CV-11441(LJL)

Dear Judge Liman:

        We are former counsel to Deneene Washington, the plaintiff in this action. Our motion to
withdraw was granted on February 25, 2021. (See Dkt. 49). Although we are no longer counsel
to Ms. Washington in this matter, we understand that she has made several accusations against
Phillips & Associates, PLLC (the “Firm”) in a filing dated April 1, 2021. (Dkt. 51) We write to
briefly respond in order to correct any misimpressions that the Court may have.

         In her submission, Ms. Washington states that the Firm refuses to provide her with a copy
of her file unless she pays $800, which is incorrect. Although the Firm maintains a retaining lien
in the amount of $14,161.24 for costs that the Firm has incurred in connection with this matter, the
Firm agreed to provide Ms. Washington with an electronic copy of her file. The majority of the
Firm’s records for this matter are electronic (especially in light of remote practice owing to
COVID-19). Ms. Washington, however, has demanded that the Firm provide her with a hard copy
of her entire file. Owing to the size of the file, the Firm will need to use an outside vendor to print
and copy the file, which the vendor estimates will cost between $1,200 and $1,400. In an effort to
accommodate Ms. Washington’s request for a paper copy of her file while remaining consistent
with our ethical obligations, we asked Ms. Washington to cover only a portion of the copying cost.
We understand, however, that Ms. Washington is not willing to cover any of the costs of copying
the file. We are more than willing to work with Ms. Washington to facilitate the transfer of her
file, however, we are also mindful of incurring additional expenses in this matter, especially when
we have already offered to provide the file in its current electronic format.

        We also strongly disagree with Ms. Washington’s other allegations against the Firm
referenced in her April 1st submission. To protect Ms. Washington’s privileged and confidential
information, we will not respond to each allegation in her submission except to say that we never
informed other counsel that Ms. Washington “[did not] have a case” and we have always
represented Ms. Washington competently and professionally while acting in accordance with our
ethical obligations.
                                       Respectfully submitted,

                                       ________/s/_____________
                                       Marjorie Mesidor


cc:   All Counsel of Record (via ECF)
      Deneene Washington (Via U.S. Mail)




                                           2
